SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

431
TP 14-00414
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF NATHANIEL JAY, PETITIONER,

                      V                                            ORDER

HAROLD GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, AND MICHAEL J. OUIMETTE,
LIEUTENANT, RESPONDENTS.


NATHANIEL JAY, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered February 28, 2014) to review a determination
of respondents. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996)




Entered:    May 1, 2015                           Frances E. Cafarell
                                                  Clerk of the Court